Citation Nr: 0006981	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 799	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of the 
dislocation of the right great toe, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for laxity of the 
right knee ligaments, currently evaluated as 10 percent 
disabling.

5.  Entitlement to service connection for residuals of a left 
knee injury.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

7.  Entitlement to service connection for depression, to 
include as secondary to his service-connected disabilities.

8.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in New York, New 
York, and Roanoke, Virginia.  In a December 1996 rating 
action, the RO denied the veteran's claims for increased 
ratings for his service-connected bilateral pes planus with 
hallux valgus (bilateral foot disability), residuals of a 
right ankle fracture (right ankle disability), residuals of 
the dislocation of the right great toe (right great toe 
disability), laxity of the right knee ligaments (right knee 
disability) and to service connection for residuals of a left 
knee injury (left knee disability).  Thereafter, in a March 
1998 rating decision, the RO denied his claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran timely appealed each of these determinations to 
the Board.

The veteran subsequently relocated to Virginia Beach, 
Virginia, and his claims folder was transferred to the 
Roanoke, Virginia, RO.  Thereafter, in a September 1998 
rating action, the RO denied his claims for service 
connection for depression, to include as claimed as secondary 
to his service-connected disabilities, and to automobile and 
adaptive equipment or adaptive equipment only.  The veteran 
has also timely appealed these determinations to the Board.

In the September 1998 rating action, the RO also increased 
the evaluations of the veteran's right ankle and right knee 
disabilities to 30 percent and 10 percent, respectively, 
effective September 11, 1996.  However, inasmuch as higher 
evaluations for both disabilities are potentially available, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the veteran's claims for increased 
ratings remain viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As a final preliminary point, the Board notes that, in 
October 1999, the veteran submitted a motion to have his 
appeal advanced on the Board's docket.  In a decision dated 
in November 1999, the Board denied this request.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for varying reasons, each of the 
claims must be remanded for additional development and 
adjudication.

In support of his increased rating claims, the veteran has 
challenged the adequacy of the VA examinations on the basis 
that the examiners did not review his pertinent medical 
records prior to the preparation of the reports.  In this 
regard, the Board observes that the physician who conducted 
the July 1998 VA examination, which was apparently done on a 
fee basis, specifically indicated that none of the veteran's 
medical records were available for his review.  In addition, 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran 
argues that, in adjudicating his increased rating claims, VA 
should have considered the application of 38 C.F.R. § 4.40 
(1999) regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  A review of 
the claims folder does not reflect that those provisions were 
specifically considered in the instant case.  The veteran 
also asserts that higher evaluations, on an extra-schedular 
basis, are warranted.  However, to date, VA has not addressed 
this contention; hence, on remand, the RO specifically 
consider whether the record warrants referral of this matter 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service for assignment of higher 
ratings on an extra-schedular basis.

Further, in several statements, the veteran indicated that he 
received regular treatment for various disabilities at the 
Northport, New York, VA Medical Center (Northport VAMC).  
However, during the course of this appeal, VA has not 
attempted to obtain and associate records of this treatment 
from that facility.  In addition, although the claims folder 
reflects that the veteran is currently receiving regular 
treatment at the Hampton, Virginia, VAMC (Hampton VAMC), with 
the exception of some August 1999 records from this facility, 
including two reports prepared by his treating physicians, 
which were among the records recently submitted by the 
veteran directly to the Board, the records of his treatment 
at the latter VAMC are outstanding.  In this regard, in the 
August 1999 reports, two different VA physicians indicated 
that they were each treating the veteran for various medical 
conditions.

The Board notes that this is significant, because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, all outstanding VA (and any other indicated) treatment 
records should be obtained and associated with the claims 
file.  

In addition, although the claims folder reflects that the 
veteran has been awarded disability benefits from the Social 
Security Administration (SSA), it does not appear that VA has 
attempted to obtain and associate these records with the 
claims folder.  The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
these claims.

In light of the foregoing, the Board finds that, after all 
outstanding treatment records are associated with the claims 
file, a contemporaneous and thorough VA examination (that 
takes into account the records of the veteran's prior medical 
history, and especially the medical evidence discussed 
above), is required to clarify the nature and extent of the 
veteran's service-connected disabilities.  See Colayang v. 
West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

In addition, the Board observes that, with regard to the 
veteran's bilateral foot disability, bilateral pes planus 
with hallux valgus, it has been evaluated as 30 percent 
disabling since December 13, 1979.  On remand, the RO should 
consider whether this condition should more appropriately be 
evaluated as two separate disabilities, and if so, whether 
the appropriate evaluation to be assigned for each.  

Further, with regard to his TDIU claim, the Board notes that, 
although the July 1998 fee-basis examination report, the two 
August 1999 reports prepared by the veteran's treating VA 
physicians, and the October 1999 private medical report, 
which was submitted directly to the Board that same month, 
all indicate that the veteran is unable to work due to his 
various health conditions, no physician has specifically 
offered an opinion with respect to whether he is unemployable 
due solely as a consequence of his service-connected 
disabilities, i.e., without regard to the existence or extent 
of nonservice-connected disabilities.  Indeed, the record 
shows that the veteran has significant nonservice-connected 
disabilities, including cardiovascular and respiratory 
disabilities, as well as diabetes mellitus.  

In this regard, the Board observes that one of the veteran's 
private physicians, one of his regular treating VA 
physicians, as well as the SSA have cited to nonservice-
connected conditions in support of their conclusions that he 
is unable to work.  However, the duty to assist requires that 
the examination report include an opinion concerning the 
effects of the veteran's service-connected disabilities, 
either individually or in the aggregate, on his ability to 
obtain or retain employment.  See Colayang v. West, 12 Vet. 
App. at 538-40; Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In addition, although as noted above it appears that 
the veteran also suffers from significantly disabling 
nonservice-connected disabilities, the existence or extent of 
such disabilities is to be disregarded where the service-
connected disabilities meet the percentage thresholds 
identified in the first part of 38 C.F.R. § 4.16(a) (1999).

Further, with respect to his service connection claims, the 
Board emphasizes that, if the evidence described above does 
not support the veteran's claims for service connection for 
left knee disability and for depression, the duty to inform 
requires that the RO advise him of the evidence needed to do 
so.  See 38 U.S.C.A. § 5103(a) (1999); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In addition, with respect to the claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only, 
the Board notes that, because development obtained in 
conjunction with the adjudication of the veteran's increased 
rating claims will bear on the resolution of this claim, a 
Board decision at this time would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

As a final point, the Board observes that the veteran's 
claims folder was transferred to the Board in March 1999.  
Thereafter, in August 1999 motion to the Board, the veteran's 
attorney, R. Edward Bates, petitioned to withdraw as the 
veteran's representative in this matter.  In addition, in an 
August 1999 letter, his attorney informed the veteran that 
his firm had terminated him as a client.  In a signed form, 
dated later that same month, the veteran apparently indicated 
that he had agreed to be represented by the Virginia 
Department of Veteran's Affairs.  However, to date, the 
claims folder does not reflect that the veteran has completed 
the appropriate VA form indicating that he has selected that 
organization to represent him in this appeal, and indeed, in 
correspondence dated subsequent to August 1999, the Virginia 
Department of Veteran's Affairs has not been sent copies of 
pertinent communications.  Further, in November 1999, the 
veteran filed a motion with the Board to revoke the power of 
attorney in favor of R. Edward Bates, and in January 2000, 
the Board granted this request.  Finally, in a separate 
February 2000 determination, the Board granted R. Edward 
Bates' motion to withdraw as the veterans' representative.  
As such, on remand, the RO should have the veteran clarify 
his representation in this appeal.

As a final matter, the Board also notes that after the claims 
file was transferred to the Board in March 1999, the veteran 
filed additional evidence with the Board in September 1999 
and October 1999.  Although the evidence submitted in 
September 1999 was accompanied by a waiver of RO 
jurisdiction, the evidence was submitted outside of the 90-
day period prescribed in 38 C.F.R. § 20.1304(a) (1999), and 
was not accompanied by a motion showing good cause for the 
delay.  See 38 C.F.R. § 20.2304(b),(c).  Neither a waiver of 
RO jurisdiction nor a motion to show good cause accompanied 
the statement filed with the Board in October 1999.  Hence, 
the criteria for acceptance of such additional evidence by 
the Board have not been met.  However, inasmuch as the issues 
on appeal are being remanded for other reasons, the Board 
finds that the most efficient means of handling such evidence 
is to request that the RO consider such evidence, in the 
first instance, in adjudicating the claims for benefits.

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1.  If it has not already done so, RO 
should contact the veteran and provide 
him with the appropriate form upon which 
to clarify his representation in this 
matter.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Northport and Hampton VAMCs, dated since 
September 1995; from the Brooklyn 
Hospital Center, in Brooklyn, New York, 
dated since September 1995; and all other 
records from any facility or source 
identified by the veteran.  The aid of 
the veteran and his representative, once 
established, in securing such records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

4.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected bilateral pes planus with 
hallux valgus, as well as his right 
ankle, right great toe and right knee 
disabilities.  It is imperative that the 
physician who is designated to examine 
the veteran reviews all pertinent 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with his 
feet and/or right ankle, right great toe 
and right knee disabilities.  The 
physician also should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of motion loss.  In 
addition, with respect to his service-
connected bilateral foot disability, the 
examiner should offer an opinion as to 
whether the veteran's bilateral pes 
planus and hallux valgus constitute two 
separate disabilities; and, if so, he 
should, to the extent possible, 
differentiate the symptoms attributable 
to each.    

The physician must provide an assessment 
of the severity of the veteran's service-
connected orthopedic disabilities, to 
include comments as to the extent to 
which these disabilities impair the 
veteran's employability.  The examiner 
also should specifically offer an opinion 
as to whether, without regard to the 
veteran's age or the impact of 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
render him unable to obtain or retain 
substantially gainful employment.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

5.  If none of the requested development 
yields a medical opinion as to a 
relationship between any of the veteran's 
left knee disability and/or depression 
and his period of military service, or 
with respect to a relationship between 
the latter disability and his other 
service-connected disabilities, the RO 
should specifically advise him of the 
need to submit such competent medical 
evidence to support the claims.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the claims on appeal on the basis of all 
pertinent evidence of record (to include 
all evidence associated with the claims 
file since the December 1998 Supplemental 
Statement of the Case), and all pertinent 
legal authority.

In adjudicating his increased rating 
claims, the RO should take into 
consideration any functional loss due to 
pain and pain on movement, weakness, 
fatigability, and incoordination 
(consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  In addition, with respect to 
his bilateral foot disability claim, the 
RO should consider whether separate 
evaluations are warranted for his 
bilateral pes planus and hallux valgus; 
and, if so, the appropriate evaluations 
to be assigned to each.  Further, in 
considering the veteran's claim for an 
increased rating for his right knee 
disability, the RO should address whether 
separate evaluations for arthritis and 
instability are warranted (consistent 
with VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998)).  The RO must 
also specifically address whether any 
increased rating claim warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, for assignment of a 
higher rating on an extra-schedular 
basis.  

The RO should also adjudicate the 
veteran's service connection claims, 
specifically consider whether each is 
well grounded.  In addition, if service 
connection is granted for either left 
knee disability or for depression, the RO 
should assign a disability evaluation(s) 
for that condition(s).  

Further, in light of the above 
development, the RO should again consider 
the veteran's entitlement to automobile 
and adaptive equipment or adaptive 
equipment only.  

Thereafter, if it has not been rendered 
moot, (see Green v. West, 11 Vet. App. 
472, 476 (1998), citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) and 
VAOPGCPREC 6-99)), the RO should 
adjudicate the veteran's claim of 
entitlement to a TDIU.  

The RO should provide adequate reasons 
and bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

9.  If any benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative, once confirmed, 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


